Citation Nr: 1610030	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-20 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for lower back disability.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his Mother


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a Notice of Disagreement with the decision in April 2010, and a Statement of the Case was issued in July 2012.

In August 2012, the Veteran submitted a VA Form 9 concerning his claims for left knee disability, lower back disability, and bilateral foot disorder.  In August 2012, he submitted additional documentation asserting that he had PTSD that was attributable to in-service sexual assault.  The Board notes that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  As such, the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and further finds that the Veteran perfected a timely appeal as to this issue.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of entitlement to service connection for a bilateral foot disorder and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to service connection for left knee disability was requested.

2.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to service connection for lower back disability was requested.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for left knee disability.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for lower back disability.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran, through his representative, clearly expressed his intent to withdraw his appeal as to the issues of service connection for left knee and lower back disabilities during his January 2016 Board hearing.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for left knee disability is dismissed.

The appeal as to the claim of entitlement to service connection for lower back disability is dismissed.


REMAND

The Board finds that additional development is necessary in order to properly decide the merits of the claim for a bilateral foot disorder.  The Veteran argues that he has had ongoing foot and toe problems, including ingrown toenails, calluses, and skin disease, since his discharge from active duty.  Service treatment records reflect that he had bilateral surgical ingrown toenail removal in February 1976.  At separation, a fungal infection of the toenails was noted, and the Veteran reported having "foot trouble."  Post-service VA outpatient notes show that in June 2009, he reported experiencing foot problems for more than 20 years.  On VA examination in November 2009, he was diagnosed with bilateral hallux valgus, bilateral onychomycosis affecting the first and second toes, and left plantar hyperkeratosis lesion.  The examiner opined that it was less likely as not that these disorders were caused by or a result of bilateral ingrown toenail surgery.  By way of rationale, the examiner noted that no residuals were reported from the surgery, and that there was no documentation of ongoing fungal infection until 2009.

Initially, the Board notes that the VA examiner's opinion is inadequate because it fails to take into account the Veteran's lay reports of ongoing symptomatology since service.  Specifically, the Veteran stated in January 2013 that his ingrown toenails have continued to bother him since the February 1976 surgery.  He repeated this contention at his Board hearing.  As the Veteran is competent to report his symptoms, his lay statements must be addressed in rendering a medical conclusion.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the opinion is inadequate because it lacks a specific determination as to whether the Veteran's in-service fungal infection is causally linked to his current manifestations of onychomycosis.  An addendum opinion is therefore required in order to address the above issues.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA provides a medical examination or obtains an opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the claim of entitlement to service connection for an acquired psychiatric disorder was most recently adjudicated in the July 2012 Statement of the Case.  Since that time, the Board has received additional evidence that is pertinent to the claim.  As noted above, the evidence includes multiple statements from the Veteran alleging that he has PTSD that is due to an in-service sexual assault, as well as testimony during the January 2016 Board hearing regarding in-service onset of mental health problems.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case unless this procedural right is waived by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c).  In this case, as the additional evidence was not accompanied by a written waiver of review, this matter must be remanded so that the AOJ can review the additional evidence in the first instance.  Id.  Moreover, the Veteran's claim of entitlement to service connection for PTSD should be developed by the AOJ, to include providing the appropriate VA examination and verifying the Veteran's claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the November 2009 examination for an addendum regarding the claim for a bilateral foot disorder.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral foot symptomatology-to include the disorders noted during the November 2009 VA examination and any other current diagnoses-manifested in service or are otherwise related to service.  The examiner should specifically discuss lay statements from the Veteran regarding his symptomatology, including his reports of ongoing problems with ingrown toenails, calluses, and skin disease since discharge.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  Next, make reasonable attempts to verify the stressors cited by the Veteran.  Specifically, the AOJ should attempt to verify whether the Veteran was sexually assaulted at Ford Ord California Army Base in May 1976.  The AOJ should also attempt to verify whether the Veteran was ever exposed to hostile fire while serving in Korea.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disorders, to include (but not limited to) PTSD and major depressive disorder with psychotic features (previously documented).

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

4.  After the development requested above has been completed to the extent possible, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


